Name: Commission Regulation (EU) NoÃ 1236/2013 of 2Ã December 2013 concerning the technical specification for interoperability relating to the subsystem Ã¢ rolling stock Ã¢  freight wagonsÃ¢ of the rail system in the European Union and amending Regulation (EU) NoÃ 321/2013 Text with EEA relevance
 Type: Regulation
 Subject Matter: land transport;  EU institutions and European civil service;  organisation of transport;  European construction;  technology and technical regulations
 Date Published: nan

 3.12.2013 EN Official Journal of the European Union L 322/23 COMMISSION REGULATION (EU) No 1236/2013 of 2 December 2013 concerning the technical specification for interoperability relating to the subsystem rolling stock  freight wagons of the rail system in the European Union and amending Regulation (EU) No 321/2013 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European railway agency (2) requires the European Railway Agency (hereinafter the Agency) to ensure that the technical specifications for interoperability (hereinafter the TSIs) are adapted to technical progress, market trends and social requirements and to propose to the Commission the amendments to the TSIs which it considers necessary. (2) By Decision C(2007) 3371 of 13 July 2007, the Commission gave the Agency a framework mandate to perform certain activities under Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (3) and Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (4). Under the terms of that framework mandate, the Agency was requested to revise the TSI on freight wagons. (3) On 25 March 2013, the Agency issued a recommendation on amendments to the TSI on freight wagons (ERA/REC/01-2013/INT). (4) It is therefore necessary to amend Commission Regulation (EU) No 321/2013 of 13 March 2013 concerning the technical specification for interoperability relating to the subsystem rolling stock  freight wagons of the rail system in the European Union (5). (5) The measures provided for in this Regulation are in conformity with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 321/2013 is amended as follows: (1) Article 8(4) is replaced by the following: 4. After a transitional period of one year following the entry into force of this Regulation, newly produced interoperability constituents of rear-end signals , shall be covered by the required EC declaration of conformity.; (2) the Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 1. (3) OJ L 235, 17.9.1996, p. 6. (4) OJ L 110, 20.4.2001, p. 1. (5) OJ L 104, 12.4.2013, p. 1. ANNEX The Annex to Regulation (EU) No 321/2013 (WAG TSI) is amended as follows: (1) the text of point 1.2 Geographical scope is replaced by the following: The geographical scope of this TSI is the network of the whole rail system, composed of:  the trans-European conventional rail system network (TEN) as described in Annex I section 1.1 Network of Directive 2008/57/EC,  the trans-European high-speed rail system network (TEN) as described in Annex I section 2.1 Network of Directive 2008/57/EC,  other parts of the network of the whole rail system, following the extension of scope as described in Annex I section 4 of Directive 2008/57/EC, and excludes the cases referred to in Article 1(3) of Directive 2008/57/EC.; (2) in point 4.2.3.5.2 Running dynamic behaviour, the fourth paragraph is replaced by the following: Running dynamic behaviour is permitted to be assessed at interoperability constituent level in accordance with point 6.1.2.1. In this case a specific test or simulation at subsystem level is not required.; (3) in point 4.2.3.6.1 Structural design of bogie frame, the second paragraph is replaced by the following: The integrity of the structure of a bogie frame is permitted to be assessed at interoperability constituent level in accordance with point 6.1.2.1. In this case a specific test or simulation at subsystem level is not required.; (4) in point 4.2.4.3.2.1 Service brake: (a) the text of the second paragraph, second bullet point is replaced by the following:  UIC leaflet 544-1:2013; (b) the text of the third paragraph is replaced by the following: The calculation shall be validated by tests. Brake performance calculation in accordance with UIC 544-1 shall be validated as set out in UIC 544-1:2013; (5) in point 4.2.4.3.2.2 Parking brake, the second paragraph, third bullet point, is replaced by the following:  the minimum parking brake performance, considering no wind, shall be determined by calculations as defined in Clause 6 of EN 14531-6:2009.; (6) in point 4.2.4.3.3 Thermal capacity, the second paragraph is replaced by the following: The thermal load that the unit is capable of withstanding without any adverse loss of brake performance due to thermal or mechanical effects, shall be defined and expressed in terms of speed, axle load, gradient and brake distance.; (7) in point 4.2.4.3.4 Wheel slide protection (WSP) the text of the fourth paragraph is replaced by the following: The following types of units shall be fitted with WSP:  types of units equipped with all types of brake blocks except composite brake blocks, for which the maximum mean utilisation of adhesion is greater than 0,12,  types of units equipped with disc brakes only and/or with composite brake blocks, for which the maximum mean utilisation of adhesion is greater than 0,11.; (8) the text of point 4.2.6.3 Attachment devices for rear-end signal is replaced by the following: On all units designed to receive a rear-end signal, two devices at the end of the unit shall provide for the installation of two lamps or two reflective plates as set out in Appendix E at the same height above rail and not higher than 2 000 mm. The dimensions and clearance of these attachment devices shall be as described in chapter 1 of ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the ERA website (http://www.era.europa.eu).; (9) in point 4.3.3 Interface with the subsystem control, command and signalling the Table 7 Interface with control, command and signalling subsystem is replaced by the following: Reference in this TSI Reference Commission Decision 2012/88/EU Annex A, Table A2, index 77 4.2.3.3 a) Rolling stock characteristics compatible with train detection system based on track circuits  axle distances (3.1.2.1, 3.1.2.4, 3.1.2.5 and 3.1.2.6),  vehicle axle load (3.1.7.1),  impedance between wheels (3.1.9),  use of composite brake blocks (3.1.6). 4.2.3.3 b) Rolling stock characteristics compatible with train detection system based on axle counters  axle distances (3.1.2.1, 3.1.2.2, 3.1.2.5 and 3.1.2.6),  wheel geometry (3.1.3.1-3.1.3.4),  metal/inductive components-free space between wheels (3.1.3.5)  wheel material (3.1.3.6). 4.2.3.3 c) Rolling stock characteristics compatible with train detection system based on loop equipment  vehicle metal construction (3.1.7.2). (10) in point 4.4 Operating rules, the third paragraph, first bullet point, is replaced by the following:  a description of operation in normal mode, including the operational characteristics and limitations of the unit (e.g. vehicle gauge, maximum design speed, axle loads, brake performance, compatibility with train detection systems, permitted environmental conditions).; (11) in point 4.7 Health and safety conditions the first paragraph is replaced by the following: The provisions for health and safety of staff required for the operation and maintenance of units are covered by essential requirements 1.1.5, 1.3.1, 1.3.2, 2.5.1 and 2.6.1 set out in Annex III to Directive 2008/57/EC.; (12) point 4.8 Parameters to be recorded in the technical file is amended as follows: (a) the title is replaced by the following: 4.8 Parameters to be recorded in the technical file and European register of authorised types of vehicles; (b) the text of the 18th bullet point is replaced by the following:  Thermal load of the brake components expressed in terms of speed, axle load, gradient and brake distance.; (c) the following second paragraph is added at the end: The rolling stock data that must be recorded in the European register of authorised types of vehicles (ERATV) are set out in the Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (1). (13) in point 6.1.2.1 Running gear, the first paragraph is replaced by the following: The demonstration of conformity for the running gear is set out in chapter 2 of ERA technical document ERA/TD/2013/01/INT version 1.0 of 11.2.2013 published on the ERA website (http://www.era.europa.eu); (14) in point 6.1.2.3 Wheel the text in indent (b), the second paragraph is replaced by the following: A verification procedure shall exist to ensure at the production phase that no defects may adversely affect safety due to any change in the mechanical characteristics of the wheels. The tensile strength of the material in the wheel, the hardness of the rim, the fracture toughness (only for tread-braked wheels), the resistance to impact, the material characteristics and the material cleanliness shall be verified. The verification procedure shall specify the batch sampling used for each characteristic to be verified.; (15) the text of point 6.1.2.4 Axle is replaced by the following: In addition to the requirement for the assembly above, the demonstration of conformity of the mechanical resistance and fatigue characteristics of the axle shall be based on Clauses 4, 5 and 6 of EN13103:2009 + A2:2012. The decision criteria for the permissible stress are specified in Clause 7 of EN EN13103:2009 + A2:2012. A verification procedure shall exist to ensure at the production phase that no defects may adversely affect safety due to any change in the mechanical characteristics of the axles. The tensile strength of the material in the axle, the resistance to impact, the surface integrity, the material characteristics and the material cleanliness shall be verified. The verification procedure shall specify the batch sampling used for each characteristic to be verified.; (16) in point 6.2.2.3 Running dynamic behaviour, the fourth paragraph is replaced by the following: When an on-track test with normal measuring method is required the unit shall be assessed against the limit values set out in sections 1.2 and 1.3 of ERA technical document ERA/TD/2013/01/INT version 1.0 of 11.2.2013 published on the ERA website (http://www.era.europa.eu); (17) in point 6.2.2.5 Running gear for manual change of wheelsets, the text of paragraph Changeover between 1 435 mm and 1 668 mm track gauges is replaced by the following: The technical solutions described in the following figures of UIC leaflet 430-1:2012 are deemed to be compliant with the requirements in point 4.2.3.6.7:  for axle units: Figures 9 and 10 of Annex B.4, and Figure 18 of Annex H of UIC leaflet 430-1:2012,  for bogie units: Figure 18 of Annex H of UIC leaflet 430-1:2012.; (18) in point 6.3 the title shall read Subsystem containing components corresponding to interoperability constituents not holding an EC declaration and the first paragraph is replaced by the following: A Notified Body is permitted to issue an EC certificate of verification of a subsystem, even if one or more of the components corresponding to interoperability constituents incorporated within the subsystem are not covered by a relevant EC declaration of conformity in accordance with this TSI (non-certified ICs), if the constituent was manufactured before the entry into force of this TSI and the type of constituent has been:  used in a subsystem already approved, and  placed in service in at least one Member State before the entry in force of this TSI.; (19) in point 6.5 Constituents holding an EC declaration of conformity, indent b) is replaced by the following: (b) The EC certificates of conformity, EC-type examination certificates and EC-design examination certificates of the following ICs shall remain valid under this TSI until their expiry:  Wheelset;  Wheel;  Axle.; (20) Appendix B Specific procedures for running dynamics is replaced by the following: Appendix B Not used. (21) Appendix C Additional optional conditions is amended as follows: (a) the first paragraph of point 1. Manual coupling system is amended as follows: (i) the fifth bullet point is replaced by the following:  The clearance for the draw hook shall be in accordance with chapter 2 of ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the Agency website (http://www.era.europa.eu).; (ii) the ninth bullet point is replaced by the following:  The space for shunting staff operation shall be in accordance with chapter 3 of ERA technical document ERA/TD/2012-04/INT version 1.2 of 18 January 2013 published on the Agency website (http://www.era.europa.eu).; (b) the text of point 2. UIC footsteps and handrails is replaced by the following: The unit shall be equipped with footsteps and handrails in accordance with chapter 4 of ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the Agency website (http://www.era.europa.eu).; (c) Table C.3 Minimum braking performance for brake modes G and P is replaced by the following: Braking mode Command Equipment unit type Load status Requirement for running speed at 100 km/h Requirement for running speed at 120 km/h Maximum braking distance Minimum braking distance Maximum braking distance Minimum braking distance Braking mode P Changeover (11) S1 (4) Empty Smax = 700 m Ã »min = 65 % amin = 0,60 m/s2 Smin = 390 m Ã »max = 125 %, (130 %) (2) amax = 1,15 m/s2 Smax = 700 m Ã »min = 100 % amin = 0,88 m/s2 Smin = 580 m Ã »max = 125 %, (130 %) (2) amax = 1,08 m/s2 Inter-mediate Smax = 810 m Ã »min = 55 % amin = 0,51 m/s2 Smin = 390 m Ã »max = 125 % amax = 1,15 m/s2 Loaded Smax = 700 m Ã »min = 65 % amin = 0,60 m/s2 Smin = Max [(S = 480 m, Ã »max = 100 %, amax = 0,91 m/s2) (S obtained with a mean retardation force of 16,5 kN per axle)] (7) Variable load Relay (12) SS, S2 Empty Smax = 480 m Ã »min = 100 % (3) amin = 0,91 m/s2 (3) Smin = 390 m Ã »max = 125 %, (130 %) (2) amax = 1,15 m/s2 Smax = 700 m Ã »min = 100 % amin = 0,88 m/s2 Smin = 580 m Ã »max = 125 %, (130 %) (2) amax = 1,08 m/s2 S2 (5) Loaded Smax = 700 m Ã »min = 65 % amin = 0,60 m/s2 Smin = Max [(S = 480 m, Ã »max = 100 %, amax = 0,91 m/s2) (S obtained with a mean retardation force of 16,5 kN per axle)] (8) SS (6) Loaded (18 t per axle for brake blocks) Smax (10) = Max [S = 700 m, Ã »max = 100 %, amax = 0,88 m/s2) (S obtained with a mean retardation force of 16 kN per axle)] (9) Braking mode G There shall be no separate assessment of the braking performance of units in position G. A units braked weight in position G is the result of the braked weight in position P (see UIC 544-1:2013) (22) Appendix D Standards or normative documents referred to in this TSI is amended as follows: (a) First table  the text Content of prEN 16235 included in Appendix B of this TSI in the cell in the column Reference to mandatory standards, 17th row, is replaced by the following: ERA technical document ERA/TD/2013/01/INT version 1.0 of 11.2.2013 published on the Agency website (http://www.era.europa.eu).; (b) First table  the text Content of prEN 16235 included in Appendix B of this TSI in the cell in the column Reference to mandatory standards, 20th row, is replaced by the following: ERA technical document ERA/TD/2013/01/INT version 1.0 of 11.2.2013 published on the Agency website (http://www.era.europa.eu).; (c) First table  the text EN 13103:2009 + A1:2010 in the cell in the column Reference to mandatory standards, 28th row, is replaced by the following: EN13103:2009 + A2:2012; (d) First table  the text UIC 430-1:2006 in the cell in the column Reference to mandatory standards, 32nd row, is replaced by the following: UIC leaflet 430-1:2012; (e) First table  the text UIC 544-1:2012 in the cell in the column Reference to mandatory standards, 35th row, is replaced by the following: UIC 544-1:2013; (f) First table  the text ERA technical document ERA/TD/2012-04/INT version 1.0 of 4.6.2012 in the cell in the column Reference to mandatory standards, last row, is replaced by the following: ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the Agency website (http://www.era.europa.eu); (g) Second table  the text ERA technical document ERA/TD/2012-04/INT version 1.0 of 4.6.2012 in the cell in the column Standard/UIC leaflet, fourth row, is replaced by the following: ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the Agency website (http://www.era.europa.eu); (h) Second table  the text ERA technical document ERA/TD/2012-04/INT version 1.0 of 4.6.2012 in the cell in the column Standard/UIC leaflet, sixth row, is replaced by the following: ERA technical document ERA/TD/2012-04/INT version 1.2 of 18.1.2013 published on the Agency website (http://www.era.europa.eu). (1) OJ L 264, 8.10.2011, p. 32.; (2) Only for two stage load brake (changeover command) and P10 (cast iron blocks with 10 ° phosphor)- or LL-brake blocks (3) , with Te = 2 sec. Distance calculation in accordance with EN 14531-1:2005 section 5.11 (4) An S1 unit is a unit with empty/load device. The maximum load per axle is 22,5 t. (5) An S2 unit is a unit with a variable load relay. The maximum load per axle is 22,5 t. (6) An SS unit shall be equipped with a variable load relay. The maximum load per axle is 22,5 t. (7) The maximum mean retardation force allowed (for running speed at 100 km/h) is . This value comes from the maximum braking energy input permitted on a clasp braked wheel with a nominal new diameter in the range of [920 mm; 1 000 mm] during braking (the brake weight shall be limited to 18 tonnes/axle). (8) The maximum mean retardation force allowed (for running speed at 100 km/h) is . This value comes from the maximum braking energy input permitted on a clasp braked wheel with a nominal new diameter in the range of [920 mm; 1 000 mm] during braking (the brake weight shall be limited to 18 tonnes/axle). Usually a unit, with V max = 100 km/h and fitted with a variable relay is designed to obtain Ã » = 100 % up to 14,5 t/axle. (9) The maximum mean retardation force allowed (for running speed at 120 km/h) is . This value comes from the maximum braking energy input permitted on a clasp braked wheel with a nominal new diameter in the range of [920 mm; 1 000 mm] during braking (the brake weight shall be limited to 18 tonnes). The mass/axle is limited to 20 t/axle and the corresponding Ã » is 90 %. If it is required that Ã » > 100 % with mass/axle > 18 t then it is necessary to consider another kind of brake. (10) Ã » must not exceed 125 %, considering for braking only on wheels (brake blocks), the maximum mean retardation force allowed of 16 kN/axle (for running speed at 120 km/h). (11) Changeover in accordance with EN 15624:2008 + A1:2010 (12) Variable load relay in accordance with EN 15611:2008 + A1:2010 in combination with a variable load sensing device in accordance with EN 15625:2008 + A1:2010.;